DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings were received on 20 July 2022.  These drawings are acceptable.

Response to Arguments

3.	Applicant’s arguments, see page 4, lines 14-27, filed 20 July 2022, with respect to the 35 USC 112(b) rejection of claim 11 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 11 has been withdrawn in view of the amendments to claims 9 and 11. 

4.	Applicant’s arguments, see page 5, line 1 to page 7, line 3, especially page 6, line 9 to page 7, line 2, filed 20 July 2022, with respect to the 35 USC 103 rejections of claims 9 and 11-16 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 9 and 11-16 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the process of claim 9 including the recited step f).

Allowable Subject Matter

5.	Claims 9 and 11-16 are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 11, 2022